QBfficeof tfp 2Wmwp Qkneral
                                         &date of Qexae
DAN MORALES                                 May 13,1992
 ATTORNEY
      GENERAL




    Honorable Terry D. McRachem                 opinion No. DM-118
    District Attorney
    Hale County Courthouse                      Re: Whether a county auditor’s salary is
    Plainview, Texas 79072                      considered part of the “amount budgeted for
                                                expenses of the county auditor’s office” for
                                                the purposes of the Local Government Code
                                                section 111.013, limiting increases in the
                                                budget of the county auditor’s office
                                                (RC?-259)

    Dear Mr. M&a&em:

            You have requested an opinion from this office regarding the proper
    construction of Local Government Code section 111.013, relating to limitations on
    increases in the amount budgeted for expenses of the county auditor’s office or
    salaries of assistant auditors without commissioners court approval. This statute,
    effective June 15. 1991, and applicable to counties with populations of less than
    225,000 people provides the following in section 111.013:


                  An increase from one fiscal year to the next in the amount
              budgeted for expenses of the county auditor’s office or the salary
              of an assistant auditor shall not exceed five (5) percent without
              approval of the commissioners court1

    You have asked whether the salary of the county auditor is to be considered part of
    “the amount budgeted for expenses of the county auditor’s office,” such that


           ‘The legislatioo establishing section lll.Ol3 of the Local Gowmm ant Code also established
    identical provisions for counties with populations
                                                     of more than ZZS,oaO,Local G&t Cede P 111.@44,
    and populatioasof more than l25,ODlchooing to operate under Local Govemmeot Code section 111,
    subchapter C, Local G&t Code 5 111.074.




                                                  p.   607
Honorable Teny D. McEachem - Page 2 (DM- 118         1




increase3 in the auditor’s salary from one fiscal year to the neat may not exceed five
percent without commissioners comt appmval. We conclude that it is not.

        We note at the outset that this office has previously found that “expenses”of
9noffi~asucedinsimilarstatutes,donotincludetbesalayoftheoffi~rorhis
deputy. See Attorney General Opinion H-1251 (1978) (salaty of assistant county
auditor does not come within “expenses” of county auditor for pqoses of salary
grievance procedure, where auditor is filiug grievance); Letter Advisory No. 89
(1975) (county attorney’s “expemes” do not encompass the entire budget of his
office. but only his expenditure-s in performing his own duties). Moreover, we feel
that Local Government Code section 152.031(a), regarding the compensation of the
county auditor, clearly makes a distinction between the auditor’s salary on one hand,
and the auditofs expenses on the other, provid& iu pertinent part, that


          the district judge-s appointing the county auditor shall set, by a
          majority vote, the auditor’s atmual salary as compensation for
          seNicesandthecnrdior’stmvel~andotht?r-


Local Gov? Code 0 lS203l(a) (emphasis added). It is reasonable to believe that
the drafters of section 111.013were aware of the structure of section 152.031(a), and
so did not regard the auditor’s salary as being encompassed by the term “expenses”
in section 111.013.

       The legislative history of Local Govematent Code section 111.013 provides
an even stronger basis for our conclusion that the auditor’s salaty is not included in
the five percent increase in salary limitation. Section 111.013 had its genesis in
House Bill 1846 and Senate Bill 1035 of the 72d Legislature. The House
Engrossment of House Bill 1846 differed signikantly from the current text of
section lll.Ol3. Section 1 of that draft provided the following:

             Subchapter A, Chapter 111, Local Government Code, is
          amended by adding section 111.013 to read as follows:




                                       p.   608
Honorable Terry D. M&a&em - Page 3 (DM-118 )




           Q                                             [Emphasis added.]

       However. the Senate approved a substitute version of the bill, comprising the
language of what is now section 111.013 of the Local Govemment Code. In this
version “all expanses and salaries of the eomtty auditor’s office” was changed to
kqenses of the county auditor’s o&e or the salary of an assistant auditor.* It
seems clear to us that the intended effect of the substituted language in the fiual
draft was to free the axmty auditot% salary from the 6ve percent increase
hlitdOlL


       Accordingly, we conclude that the salary of the county auditor is not to be
considered part of the ezpenses of the cotmty auditor’s office subject to the five
percent increase limitation of Local Government Code section 111.013.


                                    SUMMaRY

                Load Govemment Code section 111.013 provides that an
           increase from one fiscal year to the neat in the amount budgeted
           for the expenses of the county auditor% office or the salary of an
           assistant cotmty auditor may not exceed five percent without the
           approval of the annmissioners comt. The county auditor’s
           salary should not be included in the calculation of the five
           percent increase authorized by section 111.013.




                                                   DAN      MORALES
                                                   Attorney General of Texas




                                       p.   609
Honorable Terry D. McEachem - Page 4 (DM-118 )




WILL PRYOR
First Assistant Attomcy General

MARYKELLER
DeputyAssbtantAaomeyGener8I

RENEAHIcKs
Special Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by Faith S. Steinberg
Assistant Attomcy General




                                     p.   610